DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2-3, 4-5, 6-7, 8; 9, 10-15; 16, 17, 18, 19, and 20-22 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 7-8, 9-10, 4; 11, 12-17; 20, 21, 23, 7, and 24-26 of copending Application No. 16/366,566 (reference . Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 1, claim 1 of copending Application No. 16/366,566 discloses a system for data collection, the system comprising:
a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to input received from a detection package, the detection package comprising at least one of a plurality of input sensors, each of the plurality of input sensors operatively coupled to a component of an industrial system; and
a data analysis circuit structured to predict a future state of the component based, at least in part, upon the plurality of detection values and data received from a data collection band circuit.

	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

Regarding claims 2-3, 4-5, 6-7, 8, claim 1 of 16/366,566 discloses everything claimed as applied above.  In addition, claims 5-6, 7-8, 9-10, 4 of 16/366,566, respectively, disclose every single feature further claimed.
claim 9, claim 11 of copending Application No. 16/366,566 discloses a method comprising:
interpreting a plurality of detection values, each of the plurality of detection values corresponding to input received from a detection package, the detection package comprising at least one of a plurality of input sensors, each of the plurality of input sensors operatively coupled to a component of an industrial system; and
predicting a future state of the component based, at least in part, upon the plurality of detection values. 
Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).
Regarding claims 10-15, claim 11 of 16/366,566 discloses everything claimed as applied above.  In addition, claims 12-17 of 16/366,566, respectively, disclose every single feature further claimed.
Regarding claim 16, claim 20 of copending Application No. 16/366,566 discloses a system for data collection, the system comprising:
a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to at least one of a plurality of input sensors, each of the plurality of input sensors operatively coupled to a component of an industrial system; and

Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).
Regarding claims 17, 18, 19, and 20-22, claim 20 of 16/366,566 discloses everything claimed as applied above.  In addition, claims 21, 23, 7, and 24-26 of 16/366,566, respectively, disclose every single feature further claimed.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiung et al. (US Pub. No. 2003/0083756 A1).
Referring to claim 1, Hsiung et al. disclose a system for data collection (Figure 1), the system comprising:
a data acquisition circuit (Figure 1; para. [0030]) structured to interpret a plurality of detection values (para. [0090], [0114]; Tables 1-2), each of the plurality of detection values corresponding to input received from a detection package (para. [0030], [0039]; Figure 1A), the detection package comprising at least one of a plurality of input sensors (e.g., “Field mounted devices 105 can include sensors, transmitters, actuators, multifunctional devices, or Remote Terminal Units (RTU's), among others.” – para. [0030], Figure 1/e.g., “RTUs, sensors, actuators” – Figure 1A; para. [0038]), each of the plurality of input sensors operatively coupled to a component (e.g., “As shown in FIG. 3B, the top view diagram includes an array of sensors, 351A, 351B, 301C, 359nth. The array is arranged in rows 351, 352, 355, 357, 359 and columns, which are normal to each other. Each of the sensors has an exposed surface for capturing, for example, olfactory information from fluids, e.g., liquid and/or vapor.” – para. [0079], Figure 3B) of an industrial system (para. [0029], [0033]-[0034], [0064], [0079]-[0081]); and
a data analysis circuit structured to predict a future state (e.g., “For example, where the third descriptor predicted by the model indicates failure of a pump, an output in the form of a purchase order with the relevant replacement pump part number could be communicated to the SCM.” – para. [0109]/“Determine degradation over time in a system component (e.g., slow buildup of residue in a pump)” – para. [0346]) of the component (para. [0041], [0062]-[0064], [0109], [0346], [0540]) based, at least in part, upon the plurality of detection values and data received from data collection band circuit (para. [0026], [0028], [0044]; Figure 1A). 
As to claim 2, Hsiung et al. disclose a system for data collection (Figure 1), wherein the data collection band circuit is adapted to alter at least one collection parameter (e.g., “For example, where the third descriptor predicted by the model indicates failure of a pump, an output in the form of a purchase order with the relevant replacement pump part number could be communicated to the SCM.” – para. [0109]/“Determine degradation over time in a system component (e.g., slow buildup of residue in a pump)” – para. [0346]) for at least one of the plurality of input sensors (para. [0026], [0044], [0109], [0346]). 
Figure 1), wherein the at least one collection parameter is a bandwidth parameter (para. [0026], [0028], [0044]). 
As to claim 4, Hsiung et al. disclose a system for data collection (Figure 1), wherein the at least one collection parameter is utilized to control a multiplexing a plurality of the plurality of input sensors (e.g., “In this manner, the user may remotely access data and/or model results of interest, carefully controlling the bandwidth of information transmitted communicated according to available communication hardware.” - para. [0044]). 
Referring to claim 5, Hsiung et al. disclose a system for data collection (Figure 1), wherein the at least one collection parameter is utilized to control a timing parameter of at least one of the plurality of input sensors (e.g., timestamps – para. [0058], [0133], [0185]; Tables 1 & 7). 
As to claim 6, Hsiung et al. disclose a system for data collection (Figure 1), wherein the at least one collection parameter is utilized to control a granularity (e.g., quality/scale/detailed) of data collection of at least one of the plurality of input sensors (para. [0046], [0064]). 
Referring to claim 7, Hsiung et al. disclose a system for data collection (Figure 1), wherein the at least one collection parameter is utilized to control a storage parameter for at least one of the plurality of input sensors (para. [0030], [0056], [0063]). 
As to claim 8, Hsiung et al. disclose a system for data collection (Figure 1), wherein the future state corresponds to at least one state selected from a list consisting of: a specified time (e.g., timestamps – para. [0058], [0133], [0185]; Tables 1 & 7), a state of a process (process behavior – para. [0041]-[0042]), a state of a parameter of interest (e.g., behavior – para. [0042], [0064]), a state at peak energy consumption, a state at highest temperature value (Table 7), a state at maximum noise value (e.g., high frequency noise/signal-to-noise ratio - para. [0056], [0131]), and a state when an aspect of system redundancy is at a lowest point (Table 7). 
Referring to claim 9, Hsiung et al. disclose a method (Abstract) comprising:
interpreting a plurality of detection values (para. [0090], [0114]; Tables 1-2), each of the plurality of detection values corresponding to input received from a detection package (para. [0030], [0039]; Figure 1A), the detection package comprising at least one of a plurality of input e.g., “Field mounted devices 105 can include sensors, transmitters, actuators, multifunctional devices, or Remote Terminal Units (RTU's), among others.” – para. [0030], Figure 1/e.g., “RTUs, sensors, actuators” – Figure 1A; para. [0038]), each of the plurality of input sensors operatively coupled to a component (e.g., “As shown in FIG. 3B, the top view diagram includes an array of sensors, 351A, 351B, 301C, 359nth. The array is arranged in rows 351, 352, 355, 357, 359 and columns, which are normal to each other. Each of the sensors has an exposed surface for capturing, for example, olfactory information from fluids, e.g., liquid and/or vapor.” – para. [0079], Figure 3B) of an industrial system (para. [0029], [0033]-[0034], [0064], [0079]-[0081]); and
predicting a future state (e.g., “For example, where the third descriptor predicted by the model indicates failure of a pump, an output in the form of a purchase order with the relevant replacement pump part number could be communicated to the SCM.” – para. [0109]/“Determine degradation over time in a system component (e.g., slow buildup of residue in a pump)” – para. [0346]) of the component (para. [0041], [0062]-[0064], [0109], [0346], [0540]) based, at least in part, upon the plurality of detection values (para. [0026], [0028], [0044]; Figure 1A). 
As to claim 10, Hsiung et al. disclose a method (Abstract), further comprising at least one collection parameter (e.g., bandwidth) for at least one of the plurality of input sensors (para. [0026], [0028], [0044]). 
Referring to claim 11, Hsiung et al. disclose a method (Abstract), wherein the at least one collection parameter is a bandwidth parameter (para. [0026], [0028], [0044]). 
As to claim 12, Hsiung et al. disclose a method (Abstract), wherein the at least one collection parameter is utilized to control a multiplexing of a plurality of the plurality of input sensors (e.g., “In this manner, the user may remotely access data and/or model results of interest, carefully controlling the bandwidth of information transmitted communicated according to available communication hardware.” - para. [0044]). 
Referring to claim 13, Hsiung et al. disclose a method (Abstract), wherein the at least one collection parameter is utilized to control a timing parameter of at least one of the plurality of input sensors (e.g., timestamps – para. [0058], [0133], [0185]; Tables 1 & 7). 
Abstract), wherein the at least one collection parameter is utilized to control a granularity (e.g., quality/scale/detailed) of data collection of at least one of the plurality of input sensors (para. [0046], [0064]). 
Referring to claim 15, Hsiung et al. disclose a method (Abstract), wherein the at least one collection parameter is utilized to control a storage parameter for at least one of the plurality of input sensors (para. [0030], [0056], [0063]). 
As to claim 16, Hsiung et al. disclose a system for data collection (Figure 1), the system comprising:
a data acquisition circuit (Figure 1; para. [0030]) structured to interpret a plurality of detection values (para. [0090], [0114]; Tables 1-2), each of the plurality of detection values corresponding to at least one of a plurality of input sensors (e.g., “Field mounted devices 105 can include sensors, transmitters, actuators, multifunctional devices, or Remote Terminal Units (RTU's), among others.” – para. [0030], Figure 1/e.g., “RTUs, sensors, actuators” – Figure 1A; para. [0038]), each of the plurality of input sensors operatively coupled to a component (e.g., “As shown in FIG. 3B, the top view diagram includes an array of sensors, 351A, 351B, 301C, 359nth. The array is arranged in rows 351, 352, 355, 357, 359 and columns, which are normal to each other. Each of the sensors has an exposed surface for capturing, for example, olfactory information from fluids, e.g., liquid and/or vapor.” – para. [0079], Figure 3B) of an industrial system (para. [0029], [0033]-[0034], [0064], [0079]-[0081]); and
a data analysis circuit structured to predict a future state (e.g., “For example, where the third descriptor predicted by the model indicates failure of a pump, an output in the form of a purchase order with the relevant replacement pump part number could be communicated to the SCM.” – para. [0109]/“Determine degradation over time in a system component (e.g., slow buildup of residue in a pump)” – para. [0346]) of the component (para. [0041], [0062]-[0064], [0109], [0346], [0540]) based, at least in part, upon the plurality of detection values and data received from data collection band circuit (para. [0026], [0028], [0044]; Figure 1A). 
Referring to claim 17, Hsiung et al. disclose a system for data collection (Figure 1), wherein the data collection band circuit is structured to alter at least one collection parameter (e.g., “For example, where the third descriptor predicted by the model indicates failure of a pump, an output in the form of a purchase order with the relevant replacement pump part number could be communicated to the SCM.” – para. [0109]/“Determine degradation over time in a system component (e.g., slow buildup of residue in a pump)” – para. [0346]) for at least one of the plurality of input sensors (para. [0026], [0044], [0109], [0346]). 
As to claim 18, Hsiung et al. disclose a system for data collection (Figure 1), wherein the at least one collection parameter is a bandwidth parameter (para. [0026], [0028], [0044]). 
Referring to claim 19, Hsiung et al. disclose a system for data collection (Figure 1), wherein the at least one collection parameter is utilized to control a multiplexing of plurality of the plurality of input sensors (e.g., “In this manner, the user may remotely access data and/or model results of interest, carefully controlling the bandwidth of information transmitted communicated according to available communication hardware.” - para. [0044]). 
As to claim 20, Hsiung et al. disclose a system for data collection (Figure 1), wherein the at least one collection parameter is utilized to control a timing parameter of at least one of the plurality of input sensors (e.g., timestamps – para. [0058], [0133], [0185]; Tables 1 & 7). 
Referring to claim 21, Hsiung et al. disclose a system for data collection (Figure 1), wherein the at least one collection parameter is utilized to control a granularity (e.g., quality/scale/detailed) of data collection of at least one of the plurality of input sensors (para. [0046], [0064]). 
As to claim 22, Hsiung et al. disclose a system for data collection (Figure 1), wherein the at least one collection parameter is utilized to control a storage parameter for at least one of the plurality of input sensors (para. [0030], [0056], [0063]). 
Response to Arguments
4.	Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive.
	In regard claims 1-22 rejected under 35 U.S.C. 102(a)(1) over Hsiung et al., Applicant argues:

    PNG
    media_image1.png
    752
    687
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    840
    687
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    503
    670
    media_image3.png
    Greyscale

Examiner’s response:
First, Applicant is reminded that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification.  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the Examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allowed.  This means that the words of the claim must be given their plain meaning unless Applicant has provided a clear definition in the specification.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).   

multiple input sensors (e.g., “Field mounted devices 105 can include sensors, transmitters, actuators, multifunctional devices, or Remote Terminal Units (RTU's), among others.” – para. [0030], Figure 1/e.g., “RTUs, sensors, actuators” – Figure 1A; para. [0038]) coupled to one component of an industrial system (e.g., “As shown in FIG. 3B, the top view diagram includes an array of sensors, 351A, 351B, 301C, 359nth. The array is arranged in rows 351, 352, 355, 357, 359 and columns, which are normal to each other. Each of the sensors has an exposed surface for capturing, for example, olfactory information from fluids, e.g., liquid and/or vapor.” – para. [0079], Figure 3B);
predict a future state (e.g., “For example, where the third descriptor predicted by the model indicates failure of a pump, an output in the form of a purchase order with the relevant replacement pump part number could be communicated to the SCM.” – para. [0109]/“Determine degradation over time in a system component (e.g., slow buildup of residue in a pump)” – para. [0346]) of the component (para. [0041], [0062]-[0064], [0109], [0346], [0540]);
a data collection band circuit is adapted to alter at least one collection parameter (e.g., “For example, where the third descriptor predicted by the model indicates failure of a pump, an output in the form of a purchase order with the relevant replacement pump part number could be communicated to the SCM.” – para. [0109]/“Determine degradation over time in a system component (e.g., slow buildup of residue in a pump)” – para. [0346]) for at least one of the plurality of input sensors (para. [0026], [0044], [0109], [0346]).

Thus, the rejection of claims 1-22 under 35 U.S.C. 102(a)(1) over Hsiung et al. is proper and maintained.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864